THE THIRTEENTH COURT OF APPEALS

                                     13-17-00011-CV


                           JOHN CORES
                                 v.
 CARROLL F. LABORDE, BARBARA LABORDE AND LABORDE PROPERTIES, LP,
                   A TEXAS LIMITED PARTNERSHIP


                                     On Appeal from the
                     2nd 25th District Court of Gonzales County, Texas
                                  Trial Cause No. 25,760


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

June 21, 2018